Per Curiam.

When this court refused to dismiss this appeal, holding that a debatable constitutional question was involved, it recognized that the questions of law involved were similar to those involved in the then pending case of Grimes & Hauer, Inc., v. Pollock, 163 Ohio St., 372, 127 N. E. (2d), 203, and it is unfortunate that the two cases were not assigned for hearing at the same time.
It should be noted that defendants have hot appealed from the judgment of the Court of Appeals and therefore cannot complain because the Court of Appeals assumed jurisdiction, even if the Court of Appeals was in error in doing so.
Further, it may be observed that the judgment of the Court of Appeals gave the plaintiff a very large measure of the relief prayed for. The only thing that was not enjoined was peaceful picketing. In view of the findings of the Court of Appeals with respect to the defendants at all times being “engaged in lawful peaceful, picketing,” it is necessary in this court for plaintiff to contend that those findings were contrary to law and that the Court of Appeals should have found from the evidence *229as a matter of law that defendants’ picketing had been unlawful.
In view of the fact, conceded by both parties at the hearing of this case before this court, that there has been no picketing at all by the defendants since the judgment of the Court of Appeals, it appears that this whole controversy, so far as plaintiff is concerned, is moot.
There being no apparent controversy between these parties, except perhaps of an academic nature, the appeal is dismissed.

Appeal dismissed.

Wbygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Tabt, JJ., concur.